DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 23-24 are moot because the claims were cancelled in view of the amendments filed on 5/31/22.
The objections to claims 17-19 and 22 for minor informalities are hereby withdrawn in view of the claim amendments filed on 5/31/22.
The rejections of claims 20-21 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby withdrawn in view of the claim amendments filed on 5-31/22.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22, 25-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0312234; of record) in view of Edgar et al. (US 2015/0004237; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kim et al. is directed to novel compounds, isomer thereof or pharmaceutically acceptable salts thereof as TRPV1 antagonist; and a pharmaceutical composition containing the same (Abstract). Kim et al. teach the claimed compound of Formula 1, synthesized and purified by crystallization from ether (limitation of instant claims 16 and 32; see entire ref.; e.g., Example 230, [0465] and claim 39). Kim et al. teach that the abovementioned compound are used in a pharmaceutical composition in an amount of 0.0001-10% by weight, and preferably 0.001-1% by weight, based on the total amount of the composition (limitation of instant claim 17; [0525]). 
With regards to instant claims 25-27 and 30-31, Kim et al. teach that the pharmaceutical composition containing pharmaceutically acceptable carriers, adjuvants, diluents and the like ([0522]). For instance, the compounds of the present invention can be dissolved in oils, propylene glycol or other solvents which are commonly used to produce an injection. Suitable examples of the carriers include, but not limited to, physiological saline, polyethylene glycol, ethanol, vegetable oils, isopropyl myristate, etc. ([0522]). Kim et al. teach that for topical administration, the compounds of the present invention can be formulated in the form of ointment or cream ([0522]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Kim et al. do not teach wherein the pharmaceutical composition further comprises a cellulosic polymer, such as Hypromellose, in an amount of 1-5, 1-3 or 2.5 wt%, as required by instant claims 16, 18, 20-22 and 32. Kim et al. do not teach wherein the weight ratio of the cellulosic polymer to the compound of Formula (I) is 1:1 to 3:1, as required by instant claims 19 and 22. However, this deficiency is cured by Edgar et al.
	Edgar et al. is directed to cellulose derivatives for inhibiting crystallization of poorly water-soluble drugs (Title). Edgar et al. teach that due to the poor aqueous solubility of many new drug candidates, supersaturating dosage forms such as amorphous drug-polymer blends are finding increasing application ([0005]). For such approach to be effective, Edgar et al. teach that it is important to inhibit solution crystallization from the supersaturated solution generated upon dissolution of the amorphous formulation, since crystallization of the drug after release but prior to absorption into the enterocytes may negate the advantages of the supersaturating formulation ([0005]). As one of ordinary skill in the art working with a drug would know, solubility is a physicochemical parameter of a new molecule that should be assessed and understood very early on in drug discovery and drug candidate selection ([0006]). The problem of poor aqueous solubility is critical since solubility is a prerequisite for therapeutic activity ([0006]). It is noted that Edgar et al. teach a wide variety of drug classes (see [0008]). Edgar et al. teach that its cellulose derived family of polymers enhance drug solubility and thus bioavailability of various compounds and furthermore, provide excellent stabilization of the high-energy amorphous drug in the solid phase amorphous dispersion and stabilization of the drug against crystallization after release into aqueous solution in the GI lumen but before the drug permeates through the GI epithelium (see entire reference; e.g., [0013]). Such polymers include cellulose ester containing ω-carboxyalkanoyl groups, PVP, HPMC PEG and PPG ([0030]). It is apparent from the disclosure of Edgar that the weight ratio of drug and polymer was variable with different polymers (see entire reference). For example, when resveratrol was combined with various polymers, different amounts of polymer were needed to yield an amorphous sample: 40% E100, 55% PVP K29/32, 60% HPMC, 65% HPMCAS, 65% CMCAB, and 85% PAA ([0238]). 
Kim et al. do not specifically teach wherein the solvent is included in an amount of 5-20, 5-15 or 8-12 wt% of the total weight of the composition, as required by instant claim 29.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Kim et al. and Edgar et al. are each directed to pharmaceutical compositions comprising poorly water-soluble drugs. As Edgar et al. taught, it would be obvious to one of ordinary skill in the art to assess and understand solubility very early on in drug discovery and drug candidate selection ([0006]) and therefore, once such person identified the claimed compound (asivatrep) as a poorly water-soluble drug, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate a cellulose based crystallization inhibitor (e.g., HPMC; aka Hypromellose), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because such was taught by Edgar et al. and furthermore, taught that such would advantageously enhance drug solubility and thus bioavailability of various compounds and furthermore, provide excellent stabilization of the high-energy amorphous drug in the solid phase amorphous dispersion and stabilization of the drug against crystallization after release into aqueous solution in the GI lumen but before the drug permeates through the GI epithelium (see entire reference; e.g., [0013]). 
Regarding the concentration of solvent and cellulose polymer as specified in claims 29, and 18 and 22, respectively, MPEP §2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Applicants' specification provides no evidence that the selected concentration range in claims 18, 22 and 29 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous properties of the pharmaceutical composition (e.g., selected dose of active agent that needs to be solubilized, effect of other ingredients in the composition, desired composition viscosity), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for dissolving the selected amount of active agent and/or providing the desired composition viscosity dependent on the desired pharmaceutical form.
The weight ratio of cellulose polymer to compound of Formula (1) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of cellulose polymer to dissolve the drug in order to best achieve the desired results as such would provide advantageous inhibition of crystallization as taught by Edgar et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to the limitation “wherein the cellulosic polymer substantially inhibits formation of crystals of the compound of Formula (1)” and “wherein the crystals of the compound of Formula (1) are not observed in the pharmaceutical composition, when observed at a magnification of 100 or more using an optical microscope” of claims 20-21, attention is directed to MPEP §2111.04 which states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
Although Edgar et al. do not specifically state that its celluloses inhibit the crystallization of the claimed compound, Edgar et al. teach the same claimed cellulose as that of the claimed invention. Therefore, these limitations do not carry patentable weight because the ability to behave as an crystallization inhibitor is dependent on the chemical moiety and in the instant case the chemical moiety of the claimed composition and that of the prior art is the same.  Furthermore, in view of MPEP §2112(I), claiming an unappreciated property of a prior art composition, which is inherently present in the prior art, does not necessarily make the claim patentable.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0312234; of record) in view of Edgar et al. (US 2015/0004237; of record) as applied to claims 16-22, 25-27 and 29-32 above, and further in view of Lipari et al. (US 2007/0104780; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kim et al. and Edgar et al. teach the limitations of instant claims 16-22, 25-27 and 29-32 (see above rejection for details). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although Kim et al. teach wherein PEG can be incorporated into its composition, Kim et al. and Edgar et al. do not teach wherein the PEG is specifically PEG 300 or PEG 400, as required by instant claim 28. However, this deficiency is cured by Lipari et al.
Lipari et al. is directed to formulations comprising a drug of low water solubility (e.g., a TRPV1 antagonist; [0013], [0028], [0074]) and method of use thereof (Title). Lipari et al. teach that PEG 400, which has average molecular weight of about 400 g/mol is suitably used in its formulations ([0083]). Furthermore, Lipari et al. teach that that such glycols can provide relatively high solubility of the drug ([0083]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Kim et al., Edgar et al. and Lipari et al. are each directed to pharmaceutical compositions comprising poorly water-soluble drugs. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to specifically incorporate PEG 400 into the compositions of Kim et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Lipari et al. teach that PEG 400 advantageously provides relatively high solubility of drug.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the experimental results in the instant specification demonstrate that among cellulosic polymers, Hypromellose has excellent effects of inhibiting crystal formation on the compound of Formula I (Remarks: p. 6; directing attention to specification, Figures 1c and 2d). Applicants further argue that Edgar fails to provide the use of, specifically, Hypromellose for the purpose of inhibiting crystallization of the compound of Formula I.
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
(a) Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof (See MPEP § 716.02(c)-II). In the instant case, there is expectation of reducing the crystal formation of the claimed compound when Hypromellose is added to the composition, as taught by Edgar. Specifically, Edgar et al. teach that cellulose esters are useful for inhibiting solution crystallization of drugs (e.g., poorly water-soluble drugs) (Abstract). As indicated in the rejection, it is noted, that Edgar et al. teach a wide variety of drug classes (see [0008]). Edgar et al. teach that its cellulose derived family of polymers enhance drug solubility and thus bioavailability of various compounds and furthermore, provide excellent stabilization of the high-energy amorphous drug in the solid phase amorphous dispersion and stabilization of the drug against crystallization after release into aqueous solution in the GI lumen but before the drug permeates through the GI epithelium (see entire reference; e.g., [0013]). Such polymers include cellulose ester containing ω-carboxyalkanoyl groups, PVP, HPMC PEG and PPG ([0030]).
(b) The results show a difference in degree and not a difference in kind (See In re Weymouth, 182 USPQ 290 (1974)).  Figures 1c and 2 d show the presence or absence of crystal precipitation after storing that is not a difference in kind but in degree. For the foregoing reasons, the comparative data is not convincing of unexpected results. 
In response to applicant's argument (Remarks: p. 7) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue that based on Edgar’s disclosure, one skilled in the art would have to start by considering the cellulose ester of formula I and follow through all the other polymers discussed throughout the disclosure of Edgar which would naturally lead to undue experimentation with no predictable solutions (Remarks: p. 8).
This is not found persuasive. The Examiner directs attention to Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations: that the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.” “[P]icking and choosing may be entirely proper in the making of a 103, obviousness rejection." In re Arkley, 455 F.2d 586, 587 (CCPA 1972).  The Examiner directs attention to Tables 1 and 2, which lists the commercially available polymers for use in the compositions (including HPMC and 18 other polymers) and the synthesized cellulose derivatives (14). Furthermore, it is noted that Applicants do not identify secondary consideration demonstrating criticality or anything unexpected about the combination of two known prior art pharmaceutical agents.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617